INVESTMENT SUB-ADVISORY AGREEMENT This Investment Sub-advisory Agreement (“Agreement”) is made and entered into as of January 30, 2014 by and between Vertical Capital Asset Management, LLC, a Delaware limited liability company (“Advisor”) and Capital Innovations, LLC a Delaware limited liability company (“Sub-Advisor”). WHEREAS, the Advisor acts as the investment advisor to the Vertical Capital Innovations MLP Fund (“Fund”), a series of the Vertical Capital Investors Trust, a Delaware statutory trust (“Trust”) pursuant to that certain Investment Advisory Agreement, dated January 30, 2014, between the Advisor and the Trust (“Advisory Agreement”); WHEREAS, the Trust is an open-end management investment company, registered under the Investment Company Act of 1940, as amended (the “Act”); WHEREAS, each of the Advisor and Sub-Advisor is registered as an investment advisor under the Investment Advisers Act of 1940, as amended (“Advisers Act”), and engages in the business of asset management; and WHEREAS, the Advisor, subject to the approval of the Board of Trustees of the Trust (“Trustees”), desires to retain the Sub-Advisor to assist the Advisor in rendering certain investment management services to the Fund, and the Sub-Advisor is willing to render such services; NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: 1.
